Case 1:19-cv-01360-JEB Document 3-1 Filed 05/10/19 Page 1 of 9

EXHIBIT A
Case 1:19-cv-01360-JEB Document 3-1 Filed 05/10/19 Page 2 of 9

  

“on,
on SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
a Cy ee CIVIL DIVISION
| OS J Civil Actions Branch
eae” 500 Indiana Avenue, N.W., Suite 5000, Washington, D.C. 20001

Telephone: (202) 879-1133 * Website: www.dccourts.gov

COURTNEY T. ALRIDGE
Vs. C.A. No. 2019 CA 002447 B
G4S SECURE SOLUTIONS (USA) INC,
INITIAL ORDER AND ADDENDUM

Pursuant to D.C. Code § 11-906 and District of Columbia Superior Court Rule of Civil Procedure
(“Super. Ct. Civ. R.”) 40-I, it is hereby ORDERED as follows:

(1) Effective this date, this case has assigned to the individual calendar designated below. Ail future filings
in this case. shall‘ bear the calendar number and the judge’s name beneath the case number in the caption. On
filing any motion or paper related thereto, one copy (for the judge) must be delivered to the Clerk along with the

original.

(2) Within 60 days of the filing of the complaint, plaintiff must file proof of serving on each defendant:
copies of the summons, the complaint, and this Initial Order and Addendum. As to any defendant for whom
such proof of service has not been filed, the Complaint will be dismissed without prejudice for want of
prosecution unless the time for serving the defendant has been extended as provided in Super. Ct. Civ. R. 4(m).

(3) Within 21 days of service as described above, except as otherwise noted in Super. Ct. Civ. R. 12, each
defendant must respond to the complaint by filing an answer or other responsive pleading. As to the defendant
who has failed to respond, a default and judgment will be entered unless the time to respond has been extended
as provided in Super. Ct, Civ. R. 55(a).

(4) At the time and place noted below, all counsel and unrepresented parties shall appear before the
assigned judge at an initial scheduling and settlement conference to discuss the possibilities of settlement and to
establish a schedule for the completion of al! proceedings, including, normally, either mediation, case evaluation,
or arbitration. Counsel shall discuss with their clients prior to the conference whether the clients are agreeable to
binding or non-binding arbitration. This order is the only notice that parties and counsel will receive
concerning this Conference,

(5) Upon advice that the date noted below is inconvenient for any party or counsel, the Quality Review
Branch (202) 879-1750 may continue the Conference once, with the consent of all parties, to either of the two
succeeding Fridays. Request must be made not less than seven business days before the scheduling conference

date.
No other continuance of the conference will be granted except upon motion for good cause shown.

(6) Parties are responsible for obtaining and complying with all requirements of the General Order for Civil
cases, each judge’s Supplement to the General Order and the General Mediation Order. Copies of these orders

are available in the Courtroom and on the Court’s website http://www.dccourts.pov/.

Chief Judge Robert E. Morin

Case Assigned to: Judge JOSE M LOPEZ
Date: April 17, 2019
Initial Conference: 9:30 am, Friday, July 19, 2019
Location: Courtroom 212
500 Indiana Avenue N.W.

WASHINGTON, DC 20001
CAIO-60
Case 1:19-cv-01360-JEB Document 3-1 Filed 05/10/19 Page 3 of 9

ADDENDUM TO INITIAL ORDER AFFECTING
ALL MEDICAL MALPRACTICE CASES

In accordance with the Medical Malpractice Proceedings Act of 2006, D.C. Code § 16-2801,
et seq. (2007 Winter Supp.), “[a]fter an action is filed in the court against a healthcare provider
alleging medical malpractice, the court shall require the parties to enter into mediation, without
discovery or, if all parties agree[,] with only limited discovery that will not interfere with the
completion of mediation within 30 days of the Initial Scheduling and Settlement Conference
("ISSC"), prior to any further litigation in an effort to reach a settlement agreement. The early
mediation schedule shall be included in the Scheduling Order following the ISSC. Unless all
parties agree, the stay of discovery shall not be more than 30 days after the ISSC."

D.C. Code § 16-2821.

To ensure compliance with this legislation, on or before the date of the ISSC, the Court will
notify all attorneys and pro se parties of the date and time of the early mediation session and the
name of the assigned mediator. Information about the early mediation date also is available over
the internet at https:/Avww:dccourts.gow/pa/. To facilitate this process, all counsel and pro se
parties in every medical malpractice case are required to confer, jointly complete and sign an
EARLY MEDIATION FORM, which must be filed no later than ten (10) calendar days prior to the
ISSC. D.C. Code § 16-2825 Two separate Early Mediation Forms are available. Both forms may be
obtained at www.decourts.gov/medmalmediation. One form is to be used for early mediation with a
mediator from the multi-door medical malpractice mediator roster, the second form is to be used for
early mediation with a private mediator. Both forms also are available in the Multi-Door Dispute
Resolution Office, Suite 2900, 410 E Street, N.W. Plaintiff's counsel is responsible for eFiling the
form and is required to e-mail a courtesy copy to earlymedmal@dcsc.gov. Pro se Plaintiffs who
elect not to eFile may file by hand in the Multi-Door Dispute Resolution Office.

A roster of medical malpractice mediators available through the Court's Multi-Door Dispute
Resolution Division, with biographical information about each mediator, can be found at
www.decourts.gov/medmalmediation/mediatorprofiles. All individuals on the roster are judges or
lawyers with at least 10 years of significant experience in medical malpractice litigation.
D.C. Code § 16-2823(a). If the parties cannot agree on a mediator, the Court will appoint one.
D.C. Code § 16-2823(b).

The following persons are required by statute to attend personally the Early Mediation
Conference: (1) all parties; (2) for parties that are not individuals, a representative with settlement
authority; (3) in cases involving an insurance company, a representative of the company with
settlement authority; and (4) attorneys representing each party with primary responsibility for the
case. D.C. Code § 16-2824,

No later than ten (10) days after the early mediation session has terminated, Plaintiff must
cFile with the Court a report prepared by the mediator, including a private mediator, regarding:
(1) attendance; (2) whether a settlement was reached; or, (3) if a settlement was not reached, any
agreements to narrow the scope of the dispute, limit discovery, facilitate future settlement, hold
another mediation session, or otherwise reduce the cost and time of trial preparation.
D.C. Code§ 16-2826. Any Plaintiff who is pro se may elect to file the report by hand with the Civil
Actions Branch. The forms to be used for early mediation reports are available at
www.dccourts.gov/medmalmediation.

Chief Judge Robert E. Morin

CAIO-60
Case 1:19-cv-01360-JEB Document 3-1 Filed 05/10/19 Page 4 of 9

3 Superior Court of the District of Columbia

ey CIVIL DIVISION

{ Civil Actions Branch

, 500 Indiana Avenue, N.W., Suite $000 Washington, D.C. 20001
Telephone: (202) 879-1133 Website: www.decourts.gov

puRTNEY To Aleroee
‘ Plaintiit
* med 0002447
GUS Seturé Solutions (usa) “=

Defendant

 

SUMIMONS
To the above named Defendant:

You are hereby summoned and required to serve an Answer to the attached Complaint, either
personally or through an attomey, within twenty one (21) days after service of this summons upon you,
exclusive of the day of service. If you are being sued as an officer or agency of the United States Government
or the District of Columbia Government, you have sixty (60) days after service of this summons to serve your
Answer. A copy of the Answer must be mailed to the attomey for the plaintiff who is suing you. The
attorney’s name and address appear below. If plaintiff has no attomey, a copy of the Answer must be mailed

to the plaintiff at the address stated on this Summons.

You are also required to file the original Answer with the Court in Suite 5000 at 500 Indiana Avent,
N.W., between 8:30 a.m. and 5:00 p.m., Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
Saturdays. You may file the original Answer with the Court either before you serve a copy of the Answer on
the plaintiff or within seven (7) days after you have served the plaintiff. If you fail to file an Answer,
judgment by default may be entered against you for the relief demanded in the complaint.

 

 

 

 

 

 

Co Ue +n) & V 7, 4 } 6, DGE Cleric of the Court
Name of Plaintiff's Attomey . sg uwfhenns
IG STRAUSBERG STeeeT by A Ma Lag.
Addregs \- Deputy Clerk
AcwokEekK mp 20007 a
S$O/ 752 G/Z0 Date AOL
Telephone
HS BR, MITRE (202) 879-4828 Veulllez appeler au (202) 879-4828 pour una traduction Da ca mot bai dich, hay got (202) 879-4825

wed MaPAlel, (202) 870-4928 MAE = PTC tone ASTTTE (202) 879-4828 9 eLarie

IMPORTANT: IF YOU FAIL TO FILE AN ANSWER WITHIN THE TIME STATED ABOVE, OR IF, AFTER YOU
ANSWER, YOU FAIL TO APPEAR AT ANY TIME THE COURT NOTIFIES YOU TO DO SO, A JUDGMENT BY DEFAULT
MAY BE ENTERED AGAINST YOU FOR THE MONEY DAMAGES OR OTHER RELIEF DEMANDED IN THE
COMPLAINT. LF THIS OCCURS, YOUR WAGES MAY BE ATTACHED OR WITHHELD OR PERSONAL PROPERTY OR
REAL ESTATE YOU OWN MAY BE TAKEN AND SOLD TO PAY THE JUDGMENT. IF YOU INTEND TO OPPOSE THIS

ACTION, DO NOT FAIL TO ANSWER WITHIN THE REQUIRED TIME.

If you wish to talk to a lawyer and feel that you cannot afford to pay a fee to a lawyer, promptly contact one of the offices of the
Legal Aid Society (202-628-1161) or the Neighborhaod Legal Services (202-279-5100) for help or come to Suite 5000 at 500
Indiana Avenue, N.W., for more information concerning places where you may ask for such help.

See reverse side for Spanish translation
Vea al dorso fa traduccién al espafiol

CV-3110 [Rev. June 2017) Super. Ct. Civ. Re 4
4

Case 1:19-cv-01360-JEB Document 3-1 Filed 05/10/19 Page 5 of 9

SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
A} CIVIL DIVISION

  
 
    

C Ory reiaPR | 1 \7 7

Sugesiat Ceurt
ofthe District of

Columbia
anager CN ACTPON 0-0-2447 —

 

if Defendants

; wy yet te
por a
I 23

wy ? if
bh Ee o£ le No

7 COMPLAINT

   

fof “ :

1. Jurisdiction of this court is founded on D.C. Code Annotated, 2001 edition, as amended, Sec. 11-921
fe ens US BES

pie et

Wherefore, Plaintiff demands judgment against Defendant i in 1 the sum n of $_
with interest and costs.

 

 

Phone:
DISTRICT OF COLUMBIA, SS
a : a

 

 

 

 

  

 

Rect ty! AY ered « “ ee , being first duly sworn on oath deposes and says that the
foregoing is is a ; just and true statement of the amount owing y defendant to the paintiff, exclusive of all
set-off and just grounds of defense. 4 : .

f coe a C. Y
‘Plain 3 Agent)
Subscribed and sworn to before me this /* day of 20/4.

FORM CV-101LY Nov. 00

 

(Netary te Seer stash

“or

    

ay
Case 1:19-cv-01360-JEB Document 3-1 Filed 05/10/19 Page 6 of 9

(NOLLVNUYSINI ONY SILSSAWOG YOs 9b0e Youewy ‘gee [sqe]

 

gshse (74 ware
‘canta FL ISV9AAN) Sb EI
Suoren] 9S vane Chd

OL
ra
Lov0zg “Uw ALIAVIIY
19201S 9429NVALS blb

*WOud

‘SdSfi AV Sf LISIA * TEW IA &®

 

wume@ ALMOId

daNold/NOO'sdsn

 

“APO YO Sy} UESS
‘dnyalq efeyoed
884) ajNpeyos OL

 

ATAU

Ajuo a1sawiog %
*pouinbas aq Aew jsqe] uoyesejoep
SWO}SNO B ‘APUOEUIS}LY Pasn UdUAA =
# OUI[UO Sarddns J9piO =
#BIge[ear dn 41d =
*QOURINSU! [EUONEUJO}U] PAYLwWr] x
“suoneunsep jeuoIyeusSqU!
Jofew Auew 0} papnjou! w,ONIMOVHL SdSn =
#Payioeds AlsAlep Jo azeq ~

TIVWIA
ALIGOldd

SA MAMA AW COD.) REA

 

 
Case 1:19-cv-01360-JEB Document 3-1 Filed 05/10/19 Page 7 of 9

EXHIBIT B
Case 1:19-cv-01360-JEB Document 3-1 Filed 05/10/19 Page 8 of 9

SUPERIOR COURT OF THE DISTRICT OF COLUMBIA

CIVIL DIVISION

COURTNEY T. ALRIDGE, )
)

)

Plaintiff, )

) Civil Action No. XX-XXXXXXX

)

Vv. )
)

)

G4S SECURE SOLUTIONS (USA), INC., )
)

)

)

)

Defendant. )

NOTICE OF REMOVED ACTION

FR KOK OK ROR

Please take Notice that on May 10, 2019, Defendant G4S Secure Solutions (USA) Inc.
removed this action to the United States District Court for the District of Columbia, consistent

with a Notice of Removal, which is attached as Exhibit A.

/s/ William A. Sherman

William A. Sherman, II (1005932)
Dinsmore & Shohl LLP

801 Pennsylvania Ave. NW, Suite 610
Washington, DC 20004
william.sherman@dinsmore.com
(202) 372-9100 phone

(202) 372-9141 fax

Special Appearance on behalf of G4S
Case 1:19-cv-01360-JEB Document 3-1 Filed 05/10/19 Page 9 of 9

CERTIFICATE OF SERVICE

I hereby certify that a true and accurate copy of the foregoing is served via First Class
Mail, Postage Prepaid, and via the Court’s electronic case management system (CaseFileXpress)
on this 10" day of May, 2019, upon the following:

Courtney T. Alridge
918 Strausberg Street
Accokeek, MD 20607
301-752-9120
OCMA.CHILLIN@gmail.com

A.J. Dhali
DHALI PLLC
1828 L. Street Suite 600
Washington D.C. 20036
ajdhali@dhalilaw.com

/s/ William A. Sherman
William A. Sherman
